Title: From Thomas Jefferson to Francis Eppes, 15 February 1783
From: Jefferson, Thomas
To: Eppes, Francis


        
          Dear Sir
          Baltimore Feb. 15. 1783.
        
        After writing my letter of this date which is to go by Govr. Nash now here on his way to N. Carolina, I went to his lodgings to chat an hour. He has proposed to me a land party which I think is hopeful and great and which he desires may be entirely secret. I have never adventured in this way in my own country because  being concerned in public business I was ever determined to keep my hands clear of every concern which might at any time produce an interference between private interests and public duties. This is with him also the first attempt. He proposes to form a company of twenty shares and on the opening of the land office in North Carolina which will be the next spring, to enter for all the lands within Ld. Granville’s Southern boundary between the Missisipi and Cherokee rivers. The breadth from North to South, that is from the Virginia line to Ld. Granville’s Southern boundary is one degree, which is 69 miles: and from the Missisipi to the Cherokee river is about the same distance on an average. So that it will contain upwards of two millions of acres, and be more than a hundred thousand acres to a share. He supposes it will cost about ten shillings a hundred. He has admitted me a share, and I have got him to let yourself Mr. Skipwith and Mr. Lewis in for another share if you chuse it. Being incertain at this instant whether I go to Europe or not, I can only say that if I do not I shall be in place to take care of this matter myself; but if I go it will devolve with my other troubles on yourself and Mr. Lewis. Govr. Nash will apprise you by letter when any thing is to be done. Should there be a difficulty in raising the money for my share, rather than miss of it I would wish you to draw on me in Paris at 60. days sight where I will take care to engage some body to pay the money. Possibly I may sell there a small portion of my share for the sum requisite. As I know you have had a desire to engage something of this kind for your family, and you might wish to speak with Governor Nash on this subject, I will take measures for his sending off this express to you from Richmond as soon as he arrives there which will enable you to visit him at Colo. Bannister’s where he proposes to stay a day or two. I shall authorize the person engaged as express to call on you for his hire which please to charge to my account. I am Dr. Sir Your affectionate friend,
        
          Th: Jefferson
        
      